IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

ROXUL USA, INC. : CIVIL ACTION
v.
NO. 17-1258
ARMSTRONG WORLD INDUSTRIES,
INC.
MEMORANDUM
KEARNEY, J. March 8, 2019

Commercial acoustical ceiling tile manufacturer Roxul USA, Inc., doing business as
Rockfon, claims its largest American competitor Armstrong World Industries, Inc. requires
building supply distributors sign agreements, as a condition of selling Armstrong ceiling tiles,
prohibiting the distributor from selling a ceiling tile other than Armstrong ceiling tile and, even if
the distributor does not sell Armstrong ceiling tile in a certain geographic area, to still not sell
Roxul’s ceiling tile sold through its Rockfon company. Roxul seeks damages from Armstrong
alleging anti-competitive conduct prohibited by federal law. Armstrong claims its agreements are
not anti-competitive under federal law. Roxul hired Professor Einer Elhauge of Harvard
University to assist the jury in understanding the alleged anti-competitive conduct. Armstrong
hired Dr. Janusz Ordover of New York University to assist the jury in understanding how its
agreements are not anti-competitive. We face the prototypical battle of economic competition
experts. Armstrong now moves we preclude Professor Elhauge’s opinions as lacking a reliable
fact basis and possibly not fitting Roxul’s anti-competitive claims. We studied Professor
Elhauge’s lengthy opinions. At counsel’s request, we evaluated his testimony in a hearing where

Armstrong cross-examined him. After this analysis, we find Professor Elhauge’s testimony based

on his disclosed opinions is reliable, fits the issues, and will assist our jury. We deny Armstrong’s
motion to preclude his opinions at trial.

I. Analysis.l

Armstrong argues Professor Elhauge’s methodology supporting his opinions lacks
reliability and his opinions do not fit the facts of this complex anti-trust challenge in a national
market with multiple channels to sales. Roxul, the seller of acoustical ceiling tile through its
United States company Rockfon, responds Professor Elhauge used reliable methods fitting the
facts. While finding Armstrong raises several fair questions better suited for jury evaluation, We
cannot preclude Professor Elhauge’s opinions.

Federal Rule of Evidence 702 governs admissibility of an expert’s testimony. Rule 702
provides:

A witness who is qualified as an expert by knowledge, skill, experience, training,
or education may testify in the form of an opinion or otherwise if:

(a) the expert’s scientific, technical, or other specialized knowledge will help the
trier of fact to understand the evidence or to determine a fact in issue;

(b) the testimony is based on sufficient facts or data;
(c) the testimony is the product of reliable principles and methods; and

(d) the expert has reliably applied the principles and methods to the facts of the
2
case.

When determining whether to exclude testimony, we act “as a gatekeeper to ensure that the
expert’s opinion is based on the methods and procedures of science rather than on subjective belief
or unsupported speculation.”3 As a gatekeeper, we must ensure the proffered expert opinions
“reliably follow from the facts known to the expert and the methodology used.”4 We do not

preclude expert opinions because we may disagree with the findings Roxul, in adducing

Professor Elhauge’s opinions, bears the burden of showing a basis for admitting his testimony by
a preponderance of the evidence.

Armstrong advances several arguments as to why we should exclude Professor Elhauge’s
testimony as to foreclosure, anticompetitive conduct, and injury. We address each in turn.

A. Professor Elhauge may opine as to substantial foreclosure and anticompetitive harm.

1. Armstrong’s challenge to falsity of foreclosure assumption.

Armstrong argues we should exclude Professor Elhauge’s opinion regarding substantial
foreclosure because (l) he ignored Rockfon’s growth, (2) he failed to assert Armstrong’s
exclusivity agreements bind contractors to purchase Armstrong tiles, (3) he failed to prove
contractors cannot freely choose to purchase different tile brands.

Roxul argues (1) Professor Elhauge did not ignore Rockfon’s growth but found Rockfon
would have grown “two times faster but-for the market foreclosure,”5 and (2) our Court of Appeals
rejected arguments against foreclosure when the defendant did not foreclose the “ultimate
consumers.”

Roxul can still show foreclosure despite its growth. In McWane, Inc. v. FTC, the court of
appeals for the Eleventh Circuit held a plaintiff can prove foreclosure even when “the targeted
rival gained market share--but less than it likely would have absent the conduct.”6 The court,
citing our Court of Appeals’ decisions in ZF Merz'tor and Dentsply, explained “exclusive dealing
measures that slow a rival’s expansion can still produce consumer injury.”7

While Armstrong argues its exclusivity agreements do not bind contractors, we do not look
only at contractors as the “ultimate consumers.” ln Dentsply, the defendant manufacturer argued
because the plaintiff could sell its tooth products directly to dental laboratories, it had not

foreclosed the plaintiff by exclusively dealing with dental distributors The district court concluded

the defendant could not exclude rivals from the market because it did not have exclusive
agreements With the “ultimate consumers,” the dental laboratories8 Our Court of Appeals
explained the district court clearly erred by focusing on “ultimate consumers” When manufacturers
sell to both distributors and dental laboratories,9 Our Court of Appeals found the defendant
excluded rivals from the market through its exclusive arrangements with distributors, even though
the agreements did not contractually bind the dental laboratories

We do not exclude Professor Elhauge’s opinion on foreclosure, Professor Elhauge amply
demonstrates While Rockfon grew in the relevant time period, it grew “less than it likely Would
have absent the conduct.” Professor Elhauge cites evidence showing, While Armstrong’s
exclusivity agreements do not bind contractors, contractors may not have “the ability to make a
meaningful choice” because of their reliance on preferred distributors.10 Professor Elhauge cited
evidence showing the tiles brands a distributor carries influence a contractor’s choice.ll

Both Professor Elhauge and Dr. Ordover relied on a survey amongst contractors12 When
asked whether they prefer a particular ceiling tile brand, several contractors identified distributor
availability as the most important factor, with responses including “[n]umber l is our supplier,”
“the main thing [is] the service I get from my distributor,” and “having the distributor have the
product in stock.”13 When asked to rate factors “important to contractors in determining their
preferred brand,” the most important factors were “lowest price for product” and “availability and
service from the distributor or dealer you prefer.”14 Professor Elhauge also relied on evidence
showing distributors’ sales forces influence the brands contractors purchase.15 We do not exclude
as unreliable Professor Elhauge’s opinion regarding foreclosure because Armstrong’s exclusivity
agreements do not contractually bind end-users.

2. Challenge to including repair and replace sales.

Armstrong argues we must exclude Professor Elhauge’s foreclosure opinion because it
incorrectly includes Armstrong’s “repair and replace” sales Roxul responds Armstrong’s
foreclosure share includes “all sales subject to the foreclosing conduct, even if [Armstrong] still
would have made some of those sales but-for the foreclosing conduct.”16 Professor Elhauge
testified at our Daubert hearing Armstrong’s position in “repair and replace” jobs exacerbate the
effect of its exclusivity agreements

While Armstrong argues Roxul’s inclusion of “repair and replace” sales warrants exclusion
of Professor Elhauge’s opinion, we note our Court of Appeals have affirmed foreclosure findings
even when the foreclosure calculations include sales the defendant would have made despite the
alleged anticompetitive conduct.17 To the extent Armstrong challenges Professor Elhauge’s
foreclosure calculation, it can cross-examine him on his basis and conclusions

3. Challenge to aggregating USG and Armstrong conduct.

Armstrong argues Professor Elhauge improperly aggregates the conduct of USG and
Armstrong to arrive at its foreclosure calculation. Roxul argues Supreme Court precedent allows
Professor Elhauge to aggregate Armstrong and USG’s conduct.

In Standard Oil Co. of California v. United Sta!es, the United States sued Standard Oil
alleging its exclusivity contracts with petroleum dealers violated the Sherman and Clayton Acts.18
The Supreme Court considered Standard Oil’s competitors used similar exclusivity agreements ln
finding foreclosure, the Court explained the effect of Standard Oil and its competitors’ conduct
“ha[d] been to enable the established suppliers individually to maintain their own standing and at
the same time collectively, even though not collusively, to prevent a late arrival from wresting

away more than an insignificant portion of the market.”19

ln Federal Trade Commission v. Motion Picture Advertz'sing Service Co., the defendant
advertising company had exclusivity agreements with movie theaters to play advertisements in the
theaters20 The defendant and three other companies in the market maintained exclusive
agreements with theaters21 The Commission charged only the defendant and found the
“[defendant] ’s exclusive contracts unreasonably restrain competition and tend to monopoly” under
the Federal Trade Commission Act.22 The Supreme Court affirmed the Commission. lt found
substantial evidence to support the Commission’s finding, explaining the “[defendant] and the
three other major companies have foreclosed to competitors 75 percent of all available outlets for
this business throughout the United States.”23 The Supreme Court also found the defendant’s
conduct violated the Sherman Act.

Armstrong cites the dissent in Motion Picture to support its argument Roxul may not
aggregate foreclosure, Concerning the court’s decision to aggregate the conduct of the defendant
and the non-defendant companies, Justice Frankfurter, who wrote the majority opinion in Standard
Oil, explained “[w]hile the existence of the other exclusive contracts is, of course, not irrelevant
in a market analysis, this Court has never decided that they may, in the absence of conspiracy, be
aggregated to support a charge of Sherman Law violation.”24

While Armstrong cites district court cases outside our circuit, we find the Supreme Court
approved aggregation in the context of the antitrust laws Again, Armstrong can cross-examine
Professor Elhauge on his basis and conclusions

4. Challenge to anticompetitive harm for denying “most efficient” distributors

Armstrong argues Professor Elhauge’s opinion warrants exclusion because he bases

anticompetitive harm on Armstrong foreclosing the “most efficient” distributors Roxul argues our

Court of Appeals allows a finding of foreclosure when the defendant prevents access to the most
efficient distributors

In Dentsply, the defendant signed exclusivity agreements with distributors to sell artificial
teeth. The defendant argued against foreclosure because manufacturers could sell teeth directly to
dental laboratories The defendant’s competitor sold through dealers, but the defendant maintained
exclusivity agreements with twenty-three “key dealers” in the market, leaving hundreds of other
distributors for competitors25 Our Court of Appeals reversed the district court’s grant of summary
judgment for the defendant, holding the defendant excluded rivals because the defendant
maintained exclusive dealing agreements with “the key dealers”26 Although competitors could
sell through nonexclusive distributors, the court held such alternative channels were not viable as
the defendant “block[ed] access to the key dealers,” explaining “the firm that ties up the key dealers
rules the market.”27

Armstrong’s argument for excluding Professor Elhauge’s opinion citing preclusion from
the “most effective dealers” fails As explained, a jury may find no foreclosure if we find Rockfon
can utilize alternative channels for selling ceiling tiles But these alternative channels must be
viable. If Rockfon’s distributors were so inefficient as to prevent competition from rivals, a jury
may find such alternatives to foreclosed distributors are not viable. Professor Elhauge cited
evidence Armstrong’s largest distributors--Foundation and Gypsum Management-_purchased
smaller distributors selling Rockfon tiles After the acquisition, the “No Rockfon” clause in
Foundation and Gypsum Management’s agreements then bound these smaller distributors,
foreclosing a portion of the distribution network. Roxul contends Foundation and Gypsum

Management are two of the biggest distributors in the market.

Roxul adduced evidence Armstrong had exclusivity agreements with “stronger
distributors”28 Professor Elhauge explained the 2017 Simon-Kutcher report shows Rockfon had
access to lesser quality distributors due to foreclosure Simon-Kutcher rated distributors on a scale
of one to five, weakest to strongest.29 It concluded distributors covered by Armstrong’s exclusivity
agreements rated on average 3.5, while unforeclosed distributors rated 2.2.3° Professor Elhauge
also cited evidence Armstrong’s exclusivity forced Rockfon to rely on an insulation distributor
with “lack of specialized [ceiling tile] knowledge and ceiling contractor relationships”31

We cannot exclude Professor Elhauge’s testimony based on this evidence-based opinion.
In his foreclosure analysis, Professor Elhauge assesses the ceiling tile market, including the
effectiveness of the distributors in the market, He cites evidence Rockfon could not access the
most effective distributors A jury can use this evidence to determine whether the alternative
channels available to Rockfon-here, the inferior “unforeclosed” distributors-were a viable
means to sell its products Armstrong cites caselaw outside of our Circuit to argue we cannot find
foreclosure because Rockfon could not access the most efficient distributors But our Court of
Appeals requires we must look whether alternative channels are viable. Professor Elhauge’s
opinion assists the jury in this analysis, subject to cross-examination and rebuttal.

5. Challenge to failing to show substantial anticompetitive effect.

Armstrong argues Professor Elhauge fails to show the exclusivity agreements had a
“substantial” anticompetitive effect on competition32 Roxul argues Professor Elhauge shows (l)
Rockfon would have 100% greater revenue shares but for foreclosure, (2) foreclosure caused

Rockfon to delay investment in a United States manufacturing plant; (3) Rockfon’s slow growth

prevented it from achieving economies of scale.

We find Professor Elhauge shows substantial anticompetitive effect. Our Court of Appeals
explained When a monopolist enacts exclusivity agreements impeding a new market entrant,
anticompetitive effect results “from the delay that the dominant firm imposes on the smaller rival’s
growth.”33 We find Professor Elhauge presents evidence of substantial anticompetitive effect. The

jury may not believe this opinion. But it is reliable and fits the issues

B. Professor Elhauge may opine Armstrong’s exclusivity agreements produce zero
efficiencies

1. Challenge to ignoring Rockfon’s and CertainTeed’s exclusivity agreements

Armstrong argues we should exclude as unreliable Professor Elhauge’s opinion
Armstrong’s exclusivity agreements produce “zero” procompetitive effects34 Armstrong argues
Professor Elhauge ignored Rockfon and CertainTeed entered into exclusivity agreements

Roxul responds a “lower-level Rockfon employee” entered into a single exclusivity
agreement Rockfon terminated in 2013.35 Roxul also responds Armstrong ignores Professor
Elhauge acknowledged CertainTeed’s exclusivity agreements failed because it lacked market
power to exclude Rockfon.36

We do not exclude Professor Elhauge’s testimony on this ground. Professor Elhauge
provided factual basis for his opinion Armstrong’s exclusivity agreements lack “procompetitive
effects.” Professor Elhauge found CertainTeed’s exclusivity agreements failed because it lacked
power to exclude rivals37 This evidence supports Professor Elhauge’s opinion exclusivity
agreements are anticompetitive We cannot say, as Armstrong argues an exclusivity agreement is
procompetitive merely because Rockfon and CertainTeed uses them. Professor Elhauge’s opinion

does not lack a factual basis to make it unreliable To the extent Armstrong challenges Professor

Elhauge’s assumptions Armstrong may cross-examine him based on this allegedly similar

conduct.38

2. Challenge to ignoring efficiencies

Armstrong argues we should exclude Professor Elhauge’s opinion because he “denies that
exclusivity isa source of any procompetitive benefits to distributors.’739 Roxul responds Professor
Elhauge acknowledged exclusivity agreements can have procompetitive effects but found
Armstrong’s agreements have no procompetitive effects We agree with Roxul and leave the
decision of which theory succeeds for the jury.

Contrary to Armstrong’s argument, Professor Elhauge acknowledges “exclusive dealing
agreements can have procompetitive effects in some cases.”40 Professor Elhauge also explained
he found no procompetitive effects in this case. Acknowledging exclusive dealing can lead to
investment in distributors, he found Armstrong’s only “manufacturer agnostic” investment in its
distributors consisted training course for which it charged attendees SlSOO.41 We cannot say
Professor Elhauge’s testimony is unreliable because he concluded Armstrong’s agreements
produce no procompetitive effects

3. Challenge to finding exclusive agreements do not incentivize distributors,

Armstrong argues we should exclude Professor Elhauge’s opinion because he “rejected the
view that Armstrong’s exclusive distribution agreements incentivize distributors to promote
Armstrong’s brand more aggressively.”42 Roxul responds while Professor Elhauge acknowledged
an exclusivity agreement can incentivize a distributor, Armstrong’s agreements fail to incentivize
distributors

In his deposition, Professor Elhauge explained the evidence did not support a finding

“Armstrong’s exclusive distribution agreements incentivize distributors to promote Armstrong’s

lO

brand more aggressively.”43 Professor Elhauge rather found “[t]he evidence suggests to the
contrary, that [Armstrong’s agreements] preclude competition, and thus, incentivize lackluster or
weaker efforts to promote any brand because one brand is exclusive, so there’s less free market
competition for sales.”44 Professor Elhauge based this opinion on his finding Armstrong provided
smaller rebates than Rockfon.45 Professor Elhauge supported his opinion with facts from the
record. We cannot find his opinion is unreliable.

4. Challenging opinion exclusivity incentivizes distributors to provide distorted
or misleading info.

Professor Elhauge opines distributor incentivization does not necessarily benefit
consumers He explains exclusive agreements “actually provide dealers an incentive to provide
distorted or misleading information to consumers in an attempt to convince consumers that the
exclusive brand is best, given that the distributor will lose the customer’s business if the customer
chooses a brand that the distributor is not allowed to carry.”46 Armstrong characterizes Professor
Elhauge’s opinion exclusivity incentivizes distributors to provide misleading information as
absurd. We cannot say Professor Elhauge’s opinion is absurd as Armstrong suggests

Armstrong also argues Professor Elhauge’s opinion would lead to the conclusion any
business would provide misleading information. Armstrong compares distributors to Apple Store
employees and argues an Apple Store employee has an incentive to provide misleading
information about Apple products47 The comparison fails, as distributors generally carry different
product brands Roxul argues contractors trust distributors to provide neutral advice when selecting
brands of building products48

The cases Armstrong cite do not concern exclusive dealing. But Leegz'n Creative Leather
Products, Inc. v. PSKS, Inc. supports Roxul’s argument.491n Leegin, the Supreme Court dealt with

the legality of “resale price maintenance agreements,” manufacturer agreements with distributors

ll

setting the minimum price the distributor can charge for the manufacturer’s goods50 The Court
explained while they can have procompetitive benefits vertical agreements-like exclusive
dealing in our case~can have “anticompetitive effects.”51 A powerful manufacturer can abuse the
vertical arrangement tactic of resale price maintenance by “giv[ing] retailers an incentive not to
sell the products of smaller rivals or new entrants.”52

Roxul argues Armstrong uses its exclusivity agreements to prevent distributors from
selling products from Rockfon, a company with a smaller market share than Armstrong. We cannot
say Professor Elhauge’s opinion is absurd. We do not exclude Professor Elhauge’s opinion
exclusivity agreements incentivize distributors to provide misleading information
C. We allow Professor Elhauge to describe his damages model.

Armstrong argues we should exclude Professor Elhauge’s damages model as unreliable
Professor Elhauge calculated damages based on Rockfon’s revenue from 2014 to 2018 amongst
unforeclosed customers_customers not bound by Armstrong’s exclusivity agreements Professor
Elhauge explained “[a] conservative benchmark for how much [ceiling tiles] Rockfon would sell
in the but-for world (where there would be no anticompetitive foreclosure) is Rockfon’s actual
share of [ceiling tiles] to unforeclosed customers.”53 We address each of Armstrong’s arguments

1. We allow foreclosure and anticompetitive harm opinions

Armstrong argues we should exclude Professor Elhauge’s damages model for the same
reasons it argues we should exclude his foreclosure and anticompetitive harm opinions Because
we rejected Armstrong’s arguments on foreclosure and anticompetitive harm, we deny
Armstrong’s arguments for exclusion of Professor Elhauge’s damages model for the same reasons

2. Claiming Professor Elhauge’s damages model suffers from selection bias

12

Armstrong argues Professor Elhauge’s damages model suffers from selection bias because
contractors can purchase any ceiling tile they desire Armstrong concludes Professor Elhauge’s
damages calculation includes contractors who wanted to purchase Armstrong tiles Roxul argues
(l) Armstrong merely speculates as to contractors’ preference, (2) ceiling tiles only account for a
small portion of a contractor’s purchases from distributors (3) foreclosure forced Rockfon to use
unfavored distributors and (4) Rockfon’s market share among “direct-to-contractor” sales is
similar to its share amongst unforeclosed customers Roxul’s argument is persuasive at least as to
allowing Professor Elhauge explain this theory to the jury and face cross-examination

Professor Elhauge swore when contractors purchase building materials from a distributor,
eighty-four percent are materials other than ceiling tiles54 Because ceiling tiles account for
approximately sixteen percent of a contractor’s purchases Professor Elhauge opines a contractor
would not choose another distributor because of a preferred ceiling tile brand,55 We cannot say
Professor Elhauge’s opinion is unreliable Combined with Professor Elhauge’s finding Armstrong
forced Rockfon to rely on unfavored distributors,56 we cannot find Professor Elhauge’s opinion
suffers from selection bias as to render it unreliable

Both Professor Elhauge and Dr. Ordover recognized Rockfon’s market share among
“direct-to-contractor” sales as a “benchmark to estimate Rockfon’s but-for world sales.’757 Thus,
Armstrong’s expert acknowledges one can measure sales in the “but-for” world with sales in the
unforeclosed world. We cannot say measuring damages based on actual performance amongst
unforeclosed customers is unreliable

3. Claiming Professor Elhauge ignore key features of the “but-for” world.

Armstrong argues we should exclude Professor Elhauge’s damages calculation because he

failed to consider, in the “but-for” world: (l) Armstrong’s exclusive distributors may voluntarily

13

sell only Armstrong tiles (2) Armstrong’s “minimum purchase terms” in its agreements would
still have a competitive effect, and (3) Rockfon would face additional competition from
Armstrong.

Roxul responds Professor Elhauge did not assume Rockfon would sell to every exclusive
Armstrong distributor in the “but-for” world. Professor Elhauge accounted for competition as the
unforeclosed market he considered includes sales from Armstrong, USG, and CertainTeed.

We do not exclude Professor Elhauge’s damages model for failure to identify key features
of the “but-for” world. Armstrong’s expert acknowledged sales in the unforeclosed market are a
“benchmark” for sales in the “but-for” world. To the extent Armstrong challenges alleged
deficiencies in Professor Elhauge’s damages model, it can raise these issues on cross-examination

4. Accounting for USG foreclosure in damages

Armstrong asks we exclude Professor Elhauge’s damages model because it includes
damages attributable to USG’s exclusivity agreements Roxul argues Professor Elhauge offered
two alternative damages calculations based on Armstrong’s conduct alone and Armstrong and
USG’s conduct together. Roxul further argues because Supreme Court precedent allows it to
aggregate conduct for its foreclosure calculation, it may do so in damages as well. Professor
Elhauge described these alternative calculations during our evidentiary hearing. He explained the
alternative nature of his fact patterns He described the methodology. These are issues for the jury.
II. Conclusion.

We do not view Daubert analysis as the time to decide who is right or which theory we
would adopt. We evaluate Whether there is a reliable basis for the opinions fitting the facts
Professor Elhauge submitted an exhaustive analysis supporting his positions Armstrong will

have fertile territory to examine on these issues lt raises several fair points But Professor

14

Elhauge’s opinions will assist the jury in understanding the complexity of competition claims
based on the challenged conduct including Armstrong’s agreements We deny Armstrong’s

motion to preclude Professor Elhauge’s opinions in the accompanying Order.

 

1 Armstrong filed its Motion to Exclude Professor Elhauge’s Testimony at ECF Doc. 210 and its
memorandum at ECF Doc. No. 212. Roxul filed its response in opposition at ECF Doc. 244.
Armstrong filed its reply at ECF Doc. 255. The parties filed its Joint Appendix at ECF Docs. No.
201, 239, and 258.

2 Fed. R. Evid. 702.

3 In re Mushroom Dz'rect Purchaser Antz'trust Lz`tz'g., No. 06-0620, 2015 WL 5767415, at *2 (E.D.
Pa. July 29, 2015).

4 Heller v. Shaw Ina'us., 167 F3d 146, 153 (3d Cir. 1999).

5 ECF Doc. No. 244 (Roxul Response to Motion to Exclude), at p. 2.

6 McWane, Inc. v. FTC, 783 F.3d 814, 838 (1 lth Cir. 2015).

7 Id. at 838 (first citing XI Philip E. Areeda & Herbert Hovenkamp, Antitrust Law jj 1802c, at 76
(3d ed. 2011); then citing United States v. Dentsply Int’l, Inc., 399 F.3d 181, 191 (3d Cir. 2005);
and then citing ZF Meritor, LLC v. Eaton Corp., 696 F.3d 254, 271 (3d Cir. 2012)).

8 Dentsply, 399 F.3d at 190.

9 Ia'.

10 Eisaz`, Inc. v. Sanofi Aventis U.S., LLC, 821 F.3d 394, 404 (3d Cir. 2016) (quoting ZF Merz'tor,
696 F.3d at 285).

11 ECF Doc. No. 201, at JA6793-95 (Elhauge Report).

12 Id, at JA6794 (Elhauge Report); JA6931 (Ordover Report).
13 Ia'. at JA6794 (Elhauge Report).

14 Id_

15 Id. at JA6795 (Elhauge Report).

16 ECF Doc. No. 244 (Roxul Response to Motion to Exclude), at p. 8.
15

 

17 See ZF Merz`tor, 696 F.3d at 278; Dentsply, 399 F.3d at 194.

18 Standard Oz'l Co. ofCa. v. United States, 337 U.S. 293 (1949).

19 Id. at 309.

20 Fed. Trade Comm ’n v. Motion Pz'cture Adver. Serv. Co., 344 U.S. 392, 395 (1953).
21 Id. at 393.

22 Id. at 395.

23 [d_

24 Id. at 399-400 (Frankfurter, J., dissenting) (citing Standard Oz'l, 337 U.S. at 309).
25 Dentsply, 399 F.3d at 191.

26 Id. at 190.

27 Id. at 196 (“The mere existence of other avenues of distribution is insufficient without an
assessment of their overall significance to the market.”).

28 ECF Doc. No. 239 (Joint App.), at JA7966 (Armstrong Internal Report).

29 ECF Doc. No. 201 (Joint App.), at JA7210 (Elhauge Rebuttal Report).

30 Id_

31 Id_

32 ECF Doc. No. 212 (Armstrong Memorandum in Support of Motion to Exclude), at p. 11.

33 ZF Merz'tor, 696 F.3d at 290 (quoting Phillip Areeda & Herbert Hovenkamp, Antz'trust Law jj
18020, at 64 (2€1 €d. 2002)).

34 ECF Doc. No. 212 (Armstrong Memorandum in Support of Motion to Exclude), at p. 12.
35 ECF Doc. No. 239 (Joint App.), at JA8065-66 (N.T. J. Moynihan, Sept. 11, 2018).
36 ECF Doc. No. 201 (Joint App.), at JA6815-16 (Elhauge Report).

37 lar

16

 

38 See Srecyk v. Bell Helicopzer Texrron, Inc., 295 F.3d 408, 414 (3d Cir. 2002) (“Rule 705, together
with Rule 703, places the burden of exploring the facts and assumptions underlying the testimony
of an expert Witness on opposing counsel during cross-examination.”); JMJ Enterprz'ses, Inc, v.
Vz'a Veneto Italian Ice, Inc., No. 97-0652, 1998 WL 175888, at *6 (E.D. Pa..Apr. 15, 1998), ajj‘"’d,
178 F.3d 1279 (3d Cir. 1999) (“Questions as to the sufficiency of an expert’s factual basis are
generally left to the jury.”).

39 ECF Doc. No. 212 (Armstrong Memorandum in Support of Motion to Exclude), at p. 13.

4° ECF Doc. No. 201 (Joint App.), at JA6854 (Elhauge Report).

41 Ia'. at JA7239-40 (Elhauge Rebuttal Report).

42 ECF Doc. No. 212 (Armstrong Memorandum in Support of Motion to Exclude), at p. 13.

43 ECF Doc. No. 201 (Joint App.), at JA7535 (N.T. E. Elhauge, Jan. 14, 2019).

441a1

45 Ia'. at JA7242 (Elhauge Rebuttal Report) (finding “Rockfon made larger proportional
investments in ‘Gold Circle’-like promotional programs than Armstrong did with the benefit of
exclusivity”).

46 Ia'. at JA6854 (Elhauge Report).

47 ECF Doc. No. 212 (Armstrong Memorandum in Support of Motion to Exclude), at p. 14.

48 ECF Doc. No. 244 (Roxul Response to Motion to Exclude), at p. 16.

49 551 U.S. 877 (2007).

59 Leegin, 551 U.S. at 882.

51 Id. at 892.

52 Ia'. at 894.

53 ECF Doc. No. 201 (Joint App.), at JA6857 (Elhauge Report).

54 ECF Doc. No. 239 (Joint App.), at JA8225 (N.T. E. Elhauge, Jan. 14, 2019).

55 Id

56 ECF Doc. No. 201 (Joint App.), at JA7210 (Elhauge Rebuttal Report) (finding the “average
distributor strength (rate 1-5, Weakest to strongest) was 3 .5 for foreclosed distributors but only 2.2

17

 

for accessible distributors, confirming that the foreclosure forced Rockfon to turn to less efficient
distributors”).

57 Id. at JA7318 (Ordover Rebuttal Report).

18

